82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Humberto Orduno BONFIGLIO, Defendant-Appellant.
No. 95-16381.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Humberto Orduno Bonfiglio appeals the district court's dismissal of his 25 U.S.C. § 2255 motions to vacate his 1974 conviction for importation and possession of marijuana and his 1975 conviction for bail jumping.   We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.1


3
Bonfiglio filed his section 2255 motions nineteen years after he was sentenced.   The district court concluded that his motions were barred by Rule 9(a) of the Rules Governing Proceedings Under Section 2255, which permits the district court to dismiss a section 2255 motion where "the government has been prejudiced in its ability to respond to the motion by delay in its filing unless the movant shows that it is based on grounds of which he could not have had knowledge by the exercise of reasonable diligence before the circumstances prejudicial to the government occurred."


4
We agree with the district court that the government was prejudiced by the delay.   In the nineteen years since Bonfiglio was sentenced, his attorney Harry Bagnall has died, the United States Attorney's Office has destroyed the case files, and the prosecutor has no specific recollection of the cases.   Bonfiglio offers no explanation for his delay other than his fugitive status between 1975 and 1993.   Accordingly, we affirm the district court's dismissal of Bonfiglio's section 2255 motions.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Bonfiglio's amended motion for leave to file a supplemental excerpt of record is granted